Citation Nr: 0904218	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-30 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1961 to July 
1965, as well as from October 1966 to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an January 2004 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's bilateral 
hearing loss and tinnitus service-connection claims.

In May 2008, this matter was remanded to the RO for further 
development.



FINDINGS OF FACT

1.  There is no nexus between the veteran's bilateral hearing 
loss and his service.

2.  There is a nexus between the veteran's current tinnitus 
and the prescription medication used to treat his service-
connected hypertension.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to secondary service 
connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with letters dated August 2003 and 
June 2005 in which the RO notified him of what evidence was 
required to substantiate his claims of tinnitus and bilateral 
hearing loss.  These letters told him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the veteran in 
obtaining this evidence.  Finally, these letters notified the 
veteran that he should submit any relevant evidence in his 
possession.  These letters met the duty to notify the veteran 
in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
August 2003 and June 2005 letters provided notice on the 
second and third Dingess elements.  He was not provided 
notice on the effective date and rating elements of the 
claim.  The hearing loss claim is being denied and no 
effective date or rating is being set.  Hence, the lack of 
notice on these elements is not prejudicial.  Bernard v. 
Brown, 4 Vet App 384 (1993).

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the June 2005 notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  This timing deficiency with regard to the June 
2005 notice was remedied by the fact that the claim was 
readjudicated by the RO in August 2005. Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  He has been afforded two VA examinations and 
sufficient medical opinions have been obtained.

The veteran reported during VA treatment in December 2000 
that he intended to apply for Social Security disability 
benefits due to an abdominal wall hernia.  VA generally has a 
duty to obtain Social Security decisions and the medical 
records relied upon in making those decisions.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  However, the veteran 
has never reported that he actually applied for these 
benefits, and he has not identified any records for VA to 
obtain.  VA is only obligated to obtain records that are 
adequately.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claims.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The veteran contends that he now suffers from bilateral 
hearing loss as a result of acoustic trauma he suffered while 
in service, including sleeping by a vent pipe on an aircraft 
carrier that would "bang."  He also contends that his 
December 1987 discharge examination demonstrated bilateral 
hearing loss.

The veteran underwent at least nine audiological examinations 
while in service, including a July 1965 discharge 
examination, an October 1966 entrance examination, and a 
December 1987 discharge examination; none showed hearing loss 
as defined in 38 C.F.R. § 3.385.  

On the examination for separation from service in December 
1987, the results were as follows:


Hertz	500	1,000	2,000	3,000	4,000	

Right	15	10	15	15	0	
Left	 	15	15	15	5	20	

In the summary of defects, "BHFHL AS: NCD" (bilateral high 
frequency hearing loss, left ear: not considered disabling) 
was reported.

His remaining service treatment records are negative for any 
symptoms, treatments, or diagnoses of hearing loss.

A July 2008 VA audiological examination revealed right ear 
air conduction thresholds that were between 15 and 25 
decibels when thresholds were tested between 500 and 4000 
Hertz.  Left ear air conduction thresholds that were between  
10 and 30 decibels at those thresholds.  Word recognition 
scores were 92 percent in each ear.  Occupational noise 
exposure was denied, and recreational noise exposure included 
shooting with ear protection was reported.  

Military noise exposure included working on 5 aircraft 
carriers and sleeping near a noisy vent pipe.  The examiner 
noted that there "was a significant air/bone gap when 
comparing the 1966 and 1987 scores" in both ears.  
Significant threshold shifts at 500, 2000 and 3000 Hertz for 
the right ear was present, as were a significant threshold 
shift at 500, 1000, 2000 and 4000 for the left ear.  
Following this examination and a review of the veteran's 
claims folder, the examiner opined that it was not at least 
as likely as not that the veteran's hearing at discharge met 
the adjudication definition for disabling hearing impairment, 
as the pure tone thresholds were all within normal limits.

The veteran's July 2008 audiology examination demonstrated 
bilateral hearing loss as defined by VA regulations, as his 
speech recognition scores for each ear were less than 94 
percent.  38 C.F.R. § 3.385.  Hence, the requirement for a 
current disability has been satisfied.

The veteran is competent to report in-service noise exposure, 
and his acoustic trauma reports are consistent with his 
service.  The element of an in-service injury is thus 
satisfied.

However, in order for the veteran's hearing loss to be 
recognized as service connected, the condition must be linked 
to in-service noise exposure or to some other disease or 
injury in service.  

The December 1987 discharge examination, despite the report 
of bilateral hearing loss, did not demonstrate bilateral 
hearing loss as a disability under VA regulations.  No 
symptoms, complaints or treatments for hearing loss were 
noted in the service treatment records.  These records, 
therefore, do not show a chronic hearing loss in service.  
38 C.F.R. § 3.303(b).

A continuity of hearing loss symptoms since service has not 
been reported and there is no clinical evidence of hearing 
loss in the decades immediately following service.  The VA 
audiologist declined to find a link between the veteran's in-
service noise exposure and his bilateral hearing loss, and no 
medical evidence has been presented indicating that the 
veteran's bilateral hearing loss is the result of an in-
service disease or injury.

Bilateral hearing loss was first demonstrated in the July 
2008 auditory examination, an examination performed 
approximately 20 years after the veteran was discharged from 
service.  The preponderance of the evidence is therefore 
against a continuity of symptomatology.

While the veteran asserts that current hearing loss was 
caused by in-service noise exposure, he is a lay person, and 
not qualified to express a competent medical opinion that the 
current hearing loss was caused by such exposure as opposed 
to the post-service noise exposure or other causes.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Because of the lack of any competent evidence of a nexus 
between the veteran's bilateral hearing loss and active 
service, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b).

Tinnitus

There was no evidence of tinnitus or any other relevant 
abnormality in the veteran's July 1965 discharge examination, 
in his October 1966 re-enlistment examination, or in his 
December 1987 discharge examination.  His remaining service 
treatment records are negative for any symptoms, treatments 
or diagnoses of tinnitus.

In a November 1997 VA treatment note, it was noted that the 
veteran reported no hypertension medications during service, 
other than hydrochlorothiazide (HCTZ) in 1987 to treat high 
blood pressure.  A March 1999 VA treatment note indicated 
that the veteran had been prescribed Atenolol.  VA treatment 
records reveal that he was prescribed Fosinopril in June 
2002.

The veteran was awarded service connected for hypertension in 
a November 2003 rating decision.

A June 2005 VA examination noted that the veteran's claims 
folder did not contain evidence of tinnitus upon his 
discharge from the military.  The examiner stated that when 
tinnitus is caused by medication, the tinnitus symptoms went 
away when that medication was discontinued or the dosage 
lowered.  The examiner wrote that he could not resolve the 
relationship between the veteran's tinnitus and service 
without resorting to "mere speculation."

In a July 2005 VA treatment note, a physician indicated that 
the veteran was on an ace inhibitor as the drug of choice for 
diabetes mellitus and blood pressure, and that ace inhibitors 
were on a list of drugs that might cause tinnitus.  The 
veteran also reported to have stopped taking his HCTZ 
prescription in a July 2005 treatment note.  

The July 2008 VA audiological examination reflected the 
veteran's complaints of bilateral tinnitus with worse 
symptoms in the left ear.   The tinnitus was described as 
constant in both ears.  The veteran reported an onset date of 
1986 following a prescription of HCTZ.  The examiner observed 
that the first complaints of tinnitus did not occur until he 
filed his July 2003 benefits claim.  Following a review of 
the claims folder, the examiner found that the veteran's 
tinnitus was not at least as likely as not the result of 
hearing loss from service noise exposure, as the veteran's 
hearing was considered to be within normal limits at 
discharge.  

An August 2008 medical examination considered the veteran's 
contention that his tinnitus was caused by HCTZ.  He reported 
an onset date of 1987.  The examiner noted that the veteran 
was taken off HCTZ and put on Atenolol in October 1987, and 
that there was no documentation of any tinnitus complaints 
until July 2003.  

In response to the suggestion that an ACE inhibitor caused 
the veteran's tinnitus, the examiner opined that the veteran 
was not on any ACE inhibitors during his claimed onset date, 
and HCTZ was a "diuretic and not known to cause tinnitus."   
The Physicians Desk Reference guide to drug interactions 
indicated HCTZ was not on the list of drug interactions, side 
effects or indications for tinnitus.  The examiner found that 
it was not as likely as not that the veteran's current 
tinnitus was the result of the medications he took to treat 
his service-connected hypertension.

The veteran has a current disability as he has competently 
reported experiencing tinnitus.  VA treatment records 
indicate that he was prescribed an ACE inhibitor in June 2002 
to treat hypertension.

There is conflicting evidence as to whether the veteran's 
current disability is related to an in-service injury or to a 
service-connected disability.  VA treatment records reveal 
that the veteran was first prescribed an ACE inhibitor in 
June 2002, and that the first documented tinnitus complaint 
occurred in July 2003.  The September 2004 VA treatment note 
from the veteran's treating physician indicates ACE 
inhibitors may cause tinnitus.  No medical opinion has been 
presented which refutes this contention.  Although the VA 
examiner opined that tinnitus would cease once the use of the 
ACE inhibitor stopped, the veteran apparently continues to 
use this medication.  Moreover, to be present as a current 
disability, it is sufficient that the condition be 
demonstrated at some point during the period since the claim 
was filed, even if it subsequently disappeared.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In other words, there is 
no requirement that the disability be permanent.

While the veteran has at times reported that his disability 
began long before the use of ACE inhibitors, his statements 
would support a finding that the disability had its onset in 
service and had continued since.

The evidence is tat least in equipoise.  As such, the 
veteran's claim is granted.  38 U.S.C.A. §5107(b).


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to secondary service connection for tinnitus 
is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


